      Case 3:21-cv-00848-MCR-HTC Document 4 Filed 08/17/21 Page 1 of 2

                                                                            Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

EDWARD LEE BASKIN,
      Plaintiff,

v.                                                  Case No. 3:21cv848-MCR-HTC

PITTS,
     Defendant.
_________________________/

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 29, 2021, ECF No. 2, which recommends this case be

dismissed sua sponte and without prejudice for Plaintiff’s failure to comply with this

Court’s Local Rules.       Plaintiff was furnished with a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
     Case 3:21-cv-00848-MCR-HTC Document 4 Filed 08/17/21 Page 2 of 2

                                                                 Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 2, is

        adopted and incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure

        to comply with this Court’s Local Rules.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 17th day of August 2021.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv848-MCR-HTC
